 



Exhibit 10.2

STATE OF NORTH CAROLINA

     

  COMPENSATION AND BENEFITS
COUNTY OF MECKLENBURG
  ASSURANCE AGREEMENT

     THIS COMPENSATION AND BENEFITS ASSURANCE AGREEMENT, entered into this 11th
day of May 2005, by and between Lance, Inc., a North Carolina corporation (the
“Company”) and David V. Singer (the “Executive”);

STATEMENT OF PURPOSE

     Contemporaneously with the execution of this Agreement, Executive is being
employed pursuant to an Executive Employment Agreement (the “Executive
Employment Agreement”) as a key employee of the Company. Executive is expected
to contribute materially to the successful operation of the Company’s business
and will render valuable services to the Company. Moreover, as a result of his
former service on the Board of Directors of the Company and of his new
employment with the Company, Executive possesses or will possess intimate
knowledge of the Company, its history, operating methods, manufacturing and
distribution systems, personnel and products. Therefore, it is important to the
continued success of the Company that the Company continue to have the benefit
of Executive’s advice, counsel and services, and for such reasons the Company
desires to provide Executive with the benefits set forth in this Compensation
and Benefits Assurance Agreement.

     NOW, THEREFORE, in consideration of the Statement of Purpose and of the
mutual covenants and agreements herein set forth and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive do hereby agree as follows:

     1. Definitions. As used in this Compensation and Benefits Assurance
Agreement, unless the context expressly indicates otherwise, the following terms
have the following meanings:

     (a) “Affiliates” of an entity means any and all corporations and other
business entities which, directly or indirectly, control, are controlled by, or
are under common control with such entity.

     (b) “Base Salary” means, at any time, the then regular annual rate of pay
which Executive is receiving as annual salary, excluding amounts (i) designated
by the Company as payment toward reimbursement of expenses or (ii) received
under incentive or other bonus plans, regardless of whether or not the amounts
are deferred.

     (c) “Beneficial Owner” has the meaning ascribed to such term in Section
13(d) of the Exchange Act and Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

 



--------------------------------------------------------------------------------



 



     (d) “Board” means the Board of Directors of the Company or any committee of
the Board to which the Board has delegated, either specifically or generally,
the duties and authority of the Board for the particular action or determination
required or permitted to be made by the Board.

     (e) “Cause” means the occurrence of any one or more of the following:



  (i)   A demonstrably willful and deliberate act or failure to act by Executive
(other than as a result of incapacity due to physical or mental illness) which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes actual material
financial injury to the Company and which act or inaction is not remedied within
fifteen (15) business days of written notice from the Company; or     (ii)  
Executive’s conviction for committing an act of fraud, embezzlement, theft, or
any other act constituting a felony or involving moral turpitude or causing
material harm, financial or otherwise, to the Company.

“Cause” must be determined by the Board in the exercise of good faith and
reasonable judgment and be evidenced by a written resolution adopted prior to
any termination of Executive specifying the conduct of Executive giving rise to
a determination of Cause.

     (f) “Change in Control” means, and shall be deemed to have occurred upon,
the first to occur of any of the following events:



  (i)   Any Outside Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities; or    
(ii)   During any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board of Directors of the Company (and any new Director, whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the Directors then in office who either were
Directors at the beginning of the period or whose nomination for election was so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors of the Company; or

2



--------------------------------------------------------------------------------



 



  (iii)   The stockholders of the Company approve a plan of complete liquidation
of the Company; or     (iv)   The consummation of the sale or disposition of all
or substantially all of the Company’s assets other than a sale or disposition of
all or substantially all of the Company’s assets to an entity at least sixty
percent (60%) of the combined voting power of the voting securities of which are
owned by the stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or     (v)   The consummation of a merger, consolidation, or reorganization of
the Company with or involving any other corporation, other than a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) or any parent thereof at least sixty percent (60%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.

However, in no event shall a “Change in Control” be deemed to have occurred if
Executive is part of a purchasing group which consummates the Change in Control
transaction. Executive shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if Executive is an equity participant in the acquiring
company or group or surviving entity (the “Purchaser”) except for ownership of
less than one percent (1%) of the equity of the Purchaser.

     (g) “Code” means the Internal Revenue Code of 1986, as amended.

     (h) “Company” means Lance, Inc., a North Carolina corporation, and such
term includes any or all of its Affiliates.

     (i) “Effective Date” means the date of this Compensation and Benefits
Assurance Agreement.

     (j) “Excess Parachute Payment” means “excess parachute payment” within the
meaning of Section 280G of the Code.

     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

3



--------------------------------------------------------------------------------



 



     (l) “Excise Tax” means the tax imposed on Excess Parachute Payments
pursuant to Section 280G and Section 4999 of the Code or any successor
provision.

     (m) “Good Reason” means the occurrence of any one or more of the following,
without Executive’s prior express written consent, within the thirty-six
(36) calendar months immediately following a Change in Control:



  (i)   As determined in the reasonable, good faith judgment of Executive, the
assignment to Executive of any duties inconsistent with Executive’s authorities,
duties, responsibilities, and status as Chief Executive Officer of the Company,
or a reduction or alteration in the nature or status of any of Executive’s
authorities, duties or responsibilities (including those as a director of the
Company) from those in effect or practice as of one hundred eighty
(180) calendar days prior to the Change in Control, other than an insubstantial
and inadvertent act that is remedied by the Company promptly after receipt of
notice thereof given by Executive;     (ii)   The Company’s requiring Executive
to be based at a location in excess of fifty (50) miles from the location of
Executive’s principal job location or office immediately prior to the Change in
Control, except for required travel on the Company’s business to an extent
consistent with Executive’s then present business travel obligations;    
(iii)   A reduction by the Company of Executive’s Base Salary in effect on the
date hereof, or as the same shall be increased from time to time;     (iv)   The
failure of the Company to keep in effect any of the Company’s compensation,
incentive, health and welfare benefits, or perquisite programs under which
Executive receives value, as such programs exist immediately prior to the Change
in Control; provided, however, the replacement of an existing program with a new
program will be permissible (and not grounds for a Good Reason termination) if
done for all employees generally and the value to be delivered to Executive
under the new program is at least as great as the value delivered to Executive
under the existing program; or     (v)   Any breach by the Company of its
obligations under Paragraph 6 herein or any failure of a successor company to
assume and agree to perform the Company’s entire obligations under this
Compensation and Benefits

4



--------------------------------------------------------------------------------



 



      Assurance Agreement as required by Paragraph 6 herein, or under the
Executive Employment Agreement or the Restricted Stock Unit Award Agreement.

“Good Reason” shall be determined by Executive in the exercise of good faith and
reasonable judgment. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason herein, and any such consent or waiver must be in writing and signed
by Executive.

     (n) “Member of the Van Every Family” means (i) a lineal descendant of Salem
A. Van Every, Sr., including adopted persons as well as persons related by
blood, (ii) a spouse of an individual described in clause (i) of this Paragraph
1(n) or (iii) a trust, estate, custodian and other fiduciary or similar account
for an individual described in clause (i) or (ii) of this Paragraph 1(n).

     (o) “Outside Person” means any Person other than (i) a Member of the Van
Every Family, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or (iii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

     (p) “Person” has the meaning ascribed to said term in Section 3(a)(9) of
the Exchange Act as modified and used in Sections 13(d) and 14(d) of the
Exchange Act, including a “group” as defined in Section 13(d) of the Exchange
Act.

     (q) “Qualifying Termination” has the meaning ascribed to said term in
Paragraph 4(b) hereof.

     (r) “Severance Benefits” has the meaning ascribed to said term in Paragraph
4(c) hereof.

     (s) “Termination of Employment” means any termination of employment with
either the Company or any successor to the Company that acquires all or
substantially all of the business and/or assets of the Company (whether direct
or indirect, by purchase, merger, consolidation or otherwise); provided,
however, no termination of employment shall be deemed to have occurred by reason
of such an acquisition unless there is either (i) a termination of employment
with both the Company and such successor or (ii) a termination of employment
with the Company and no successive employment by such successor.

     2. Term of Agreement.

     (a) The term of this Compensation and Benefits Assurance Agreement will
commence on the Effective Date and shall continue for so long as Executive is
employed with the Company under the terms of the Executive Employment Agreement.

5



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, in the event that a Change in Control
occurs during the Employment Term (as defined in the Executive Employment
Agreement), upon the effective date of such Change in Control the term of this
Compensation and Benefits Assurance Agreement shall automatically and
irrevocably be renewed and extended for a period of thirty-six (36) full
calendar months from the closing date of the transaction giving rise to such
Change in Control (the “Change in Control Renewal Period”), and this
Compensation and Benefits Assurance Agreement shall automatically terminate upon
the expiration of the Change in Control Renewal Period. Further, this
Compensation and Benefits Assurance Agreement shall be assigned to, and shall be
assumed by, the successor to the Company in such Change in Control as further
provided in Paragraph 6 herein.

     3. Employment. The Company shall employ Executive under an Executive
Employment Agreement (which is to be executed contemporaneously with this
Compensation and Benefits Assurance Agreement) to perform such tasks as the
Company shall specify from time to time. Nothing in this Compensation and
Benefits Assurance Agreement shall give Executive any right to be retained in
the employ of the Company or, upon dismissal, any rights except as expressly
otherwise provided herein.

     4. Change in Control Severance Benefits.

     (a) The Company shall pay Executive the Severance Benefits described in
Paragraph 4(c) herein if during Executive’s employment a Change in Control
occurs and if within the thirty-six (36) calendar months immediately following
such Change in Control, Executive experiences a Qualifying Termination. The
Severance Benefits described in Subparagraphs (4)(c)(i) through (iv) herein
shall be paid to Executive in cash in a single lump sum as soon as practicable
following Executive’s Qualifying Termination, but in no event later than thirty
(30) calendar days after such date. Notwithstanding the foregoing, however,
Severance Benefits which become due pursuant to Paragraphs 4(b)(iii) and 6(a)
herein shall be paid immediately.

     (b) The occurrence of any one or more of the following events (a
“Qualifying Termination”) within the thirty-six (36) calendar months immediately
following a Change in Control of the Company that occurs during the term of this
Agreement shall entitle Executive to receive the Severance Benefits:



  (i)   Executive’s involuntary Termination of Employment without Cause;    
(ii)   Executive’s voluntary Termination of Employment for Good Reason; or    
(iii)   The Company, or any successor company, commits a material breach of any
of the provisions of this Compensation and Benefits Assurance Agreement.

6



--------------------------------------------------------------------------------



 



A Qualifying Termination shall not include Executive’s Termination of Employment
within thirty-six (36) calendar months following a Change in Control by reason
of death, disability [as such term is defined under the Executive Employment
Agreement (or any successor agreement thereto)], Executive’s voluntary
Termination of Employment without Good Reason except as otherwise expressly
provided in Paragraph 4(b)(iii) above, or Executive’s involuntary Termination of
Employment for Cause. Except as provided in the last sentence of this
subparagraph (b), a Termination of Employment which occurs before a Change in
Control or later than thirty-six (36) months following a Change in Control shall
not constitute a Qualifying Termination. Notwithstanding anything herein to the
contrary, a Qualifying Termination shall be deemed to have occurred upon the
occurrence of a Change in Control if (x) Executive’s Termination of Employment
occurs prior to the date of a Change in Control but after the date an agreement
is entered into by the Company, the consummation of which would result in a
Change in Control, (y) such Change in Control is in fact consummated within
12 months after the date such agreement is entered into and (z) the Termination
of Employment would otherwise be under the circumstances described in clause
(i), (ii) or (iii) above; provided, however, that in the event Executive
receives any severance or similar benefits pursuant to any other agreement or
arrangement between Executive and the Company prior to the consummation of the
Change in Control, such severance or similar benefits actually received by
Executive shall be offset from any amount otherwise payable to Executive
hereunder following the Change in Control.

     (c) The “Severance Benefits” provided for in Paragraphs 4(a) and (b) herein
are as follows:



  (i)   A lump-sum cash amount equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to Executive through and including the date of Executive’s
Qualifying Termination. Such payment shall constitute full satisfaction for
these amounts owed to Executive.     (ii)   A lump-sum cash amount equal to the
sum of (A) three (3) multiplied by Executive’s Base Salary in effect upon the
date of the Qualifying Termination or, if greater, by Executive’s Base Salary in
effect immediately prior to the occurrence of the Change in Control plus
(B) three (3) multiplied by the greater of (I) Executive’s annual bonus actually
earned by Executive (whether or not deferred) during the bonus plan year which
ended immediately prior to the Qualifying Termination or (II) Executive’s
then-current target bonus opportunity (stated in terms of a percentage of Base
Salary) established under the Company’s Annual Corporate Performance Incentive
Plan for Officers (or any successor plan thereto), if any, for the incentive
plan year in which the date of Executive’s Qualifying Termination occurs.

7



--------------------------------------------------------------------------------



 



  (iii)   A lump-sum cash amount equal to the greater of (A) Executive’s
then-current target bonus opportunity (stated in terms of a percentage of Base
Salary) established under the Company’s Annual Corporate Performance Incentive
Plan for Officers (or any successor plan thereto), if any, for the incentive
plan year in which the date of Executive’s Qualifying Termination occurs,
adjusted on a pro rata basis based on the number of days Executive was actually
employed during such incentive plan year (but in no event shall such target
bonus be less than that in effect for the period immediately prior to the
occurrence of the Change in Control); or (B) the actual bonus earned through the
date of the Qualifying Termination under the Company’s Annual Corporate
Performance Incentive Plan for Officers (or any successor plan thereto), if any,
based on the then-current level of goal achievement. Such payment shall
constitute full satisfaction for these amounts owed to Executive.     (iv)   A
lump-sum cash amount equal to the product determined by multiplying (A) the sum
of the amounts payable under Subparagraphs 4(c) (i), (ii) and (iii) herein by
(B) the highest percentage of Executive’s compensation (eligible for such
contributions) contributed to Executive’s account under the Lance, Inc.
Profit-Sharing Retirement Plan and Trust (the “Retirement Plan”) during the
three (3) consecutive plan years ended immediately prior to the Qualifying
Termination. The source of payment of this sum shall be the general assets of
the Company unless the payment of such amounts is otherwise permissible from the
Retirement Plan without violating any governmental regulations or statutes
including, but not limited to, ERISA discrimination testing requirements.    
(v)   At the exact same cost to Executive, and at the same coverage level as in
effect as of the date of Executive’s Qualifying Termination (subject to changes
in coverage levels applicable to all employees generally), a continuation of
Executive’s (and Executive’s eligible dependents’) health and dental plan
benefits for thirty-six (36) months from the date of the Qualifying Termination.
The applicable COBRA health and dental benefit continuation period shall begin
coincident with the beginning of this thirty-six (36) month benefit continuation
period.

8



--------------------------------------------------------------------------------



 



      Provided, however, the provision of these health and medical benefits
shall be discontinued prior to the end of the thirty-six (36) month continuation
period to the extent that Executive becomes covered under the health insurance
coverage of a subsequent employer which does not contain any exclusion or
limitation with respect to any preexisting condition of Executive or Executive’s
eligible dependents and provides substantially the same coverage as the plan
sponsored by the Company. For purposes of enforcing this offset provision,
Executive shall have a duty to inform the Company if Executive becomes covered
under any such health plan of a subsequent employer. Executive shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.     (vi)   At no expense to Executive, standard
outplacement services for Executive from a nationally recognized outplacement
firm of Executive’s selection, for a period of up to one (1) year from the date
of Executive’s Qualifying Termination. However, such services shall be at the
Company’s expense to a maximum amount not to exceed ten percent (10%) of
Executive’s Base Salary as of the date of Executive’s Qualifying Termination.  
  (vii)   Notwithstanding the provisions of any stock plan or award agreement to
the contrary, all stock options held by Executive shall vest upon a Qualifying
Termination and, with respect to all such vested stock options then held by
Executive, Executive shall have a post-termination exercise period of one year
following the Qualifying Termination, or such greater period as provided by the
applicable stock plan or award agreement, but in no event exceeding the original
expiration date of the stock options.

     5. Excise Tax Payment

     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 5) (a “Payment” or “Payments”) would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision) or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that

9



--------------------------------------------------------------------------------



 



after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 5(a), if it shall be
determined that Executive is entitled to a Gross-Up Payment, but that the
Payments do not exceed by more than $100,000 the greatest amount (the “Reduced
Amount”) that could be paid to Executive such that the receipt of Payments would
not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

     (b) Subject to the provisions of Section 5(c), all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG, LLP or such
other certified public accounting firm reasonably acceptable to the Company as
may be designated by Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by the
Company to Executive within five days of the later of (i) the due date for the
payment of any Excise Tax or (ii) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 5(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

     (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive receives written
notification of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

          (i) give the Company any information reasonably requested by the
Company relating to such claim;

10



--------------------------------------------------------------------------------



 



          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time; provided,
however, that the Company’s selection of one or more attorneys to provide legal
representation with respect to such claim shall be subject to Executive’s prior
written approval;

          (iii) cooperate with the Company in good faith in order to contest
such claim effectively; and

          (iv) permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either pay the
tax claimed to the appropriate taxing authority on behalf of Executive and
direct Executive to sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that,
if the Company pays such claim and directs Executive to sue for a refund, the
Company shall indemnify and hold Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

     (d) If, after payment by the Company of an amount on Executive’s behalf
pursuant to Section 5(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 5(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on
Executive’s behalf pursuant to Section 5(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the

11



--------------------------------------------------------------------------------



 



amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

     6. Assignment of This Agreement or Benefits Hereunder.

     (a) Successors. The Company will require any successor (whether via a
Change in Control, direct or indirect, by purchase, merger, consolidation, or
otherwise) of the Company to expressly assume and agree to perform the
obligations under this Compensation and Benefits Assurance Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession
shall, as of the date immediately preceding the date of a Change in Control,
automatically provide Executive with Good Reason to collect, immediately, full
benefits hereunder as a Qualifying Termination.

     (b) Assignment by Executive. This Compensation and Benefits Assurance
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If an Executive should die while any
amount is still payable to Executive hereunder had Executive continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Compensation and Assurance Benefits Agreement to
Executive’s estate. Executive’s rights hereunder shall not otherwise be
assignable.

     7. Notices. Any notice required to be delivered to the Company by Executive
hereunder shall be properly delivered to the Company when personally delivered
to (including by a reputable overnight courier), or actually received through
the U.S. mail, postage prepaid, by:

     

  Lance, Inc.

  P. O. Box 32368

  8600 South Boulevard

  Charlotte, NC 28232
 
   

  Attn: Vice President—Finance

     Any notice required to be delivered to Executive by the Company hereunder
shall be properly delivered to Executive when personally delivered to (including
by a reputable overnight courier), or actually received through the U.S. mail,
postage prepaid, by, Executive at his last known address as reflected on the
books and records of the Company.

     8. Contractual Rights to Benefits. This Compensation and Benefits Assurance
Agreement establishes in Executive a right to the benefits to which Executive is
entitled hereunder. However, except as expressly stated herein, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the

12



--------------------------------------------------------------------------------



 



Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder. This Compensation and Benefits Assurance Agreement is intended to be
an unfunded general asset promise for a select, highly compensated member of the
Company’s management and, therefore, is intended to be exempt from the
substantive provisions of the Employee Retirement Income Security Act of 1974,
as amended.

     9. Legal Fees and Expenses. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by Executive as a result of the Company’s refusal to provide the benefits
to which Executive becomes entitled under this Compensation and Assurance
Benefits Agreement or under any other agreement with or plan of the Company
which would provide Executive with benefits or payments following a Qualifying
Termination (collectively “Termination Benefit Arrangements”), or as a result of
the Company’s (or any third party’s) contesting the validity, enforceability, or
interpretation of this Compensation and Benefits Assurance Agreement or any
Termination Benefits Arrangement, or as a result of any conflict between the
parties pertaining to this Compensation and Benefits Assurance Agreement or any
Termination Benefits Arrangement.

     10. Exclusivity of Benefits. Unless specifically provided herein, neither
the provisions of this Compensation and Benefits Assurance Agreement nor the
benefits provided hereunder shall reduce any amounts otherwise payable, or in
any way diminish Executive’s rights as an employee of the Company, whether
existing now or hereafter, under any compensation and/or benefit plans,
programs, policies, or practices provided by the Company, for which Executive
may qualify. Vested benefits or other amounts which Executive is otherwise
entitled to receive under any plan, policy, practice, or program of the Company
(i.e., including, but not limited to, vested benefits under the Company’s
qualified employee benefit plans), at or subsequent to the date of Executive’s
Qualifying Termination shall be payable in accordance with such plan, policy,
practice, or program except as expressly modified by this Compensation and
Benefits Assurance Agreement.

     11. Includable Compensation. Severance Benefits provided hereunder shall
not be considered “includable compensation” for purposes of determining
Executive’s benefits under any other plan or program of the Company unless
otherwise provided by such other plan or program.

     12. Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Compensation and Benefits
Assurance Agreement, nor shall the amount of any payment hereunder be reduced by
any compensation earned by Executive as a result of employment by another
employer, other than as provided in Subparagraph 4(c)(v) herein.

     13. Entire Agreement. This Compensation and Benefits Assurance Agreement
represents the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior discussions, negotiations, and
agreements

13



--------------------------------------------------------------------------------



 



concerning the subject matter hereof, including, but not limited to, any prior
severance agreement made between Executive and the Company, other than (i) the
Executive Employment Agreement and (ii) the Executive Severance Agreement
between Executive and the Company entered into on the date hereof.

     14. Tax Withholding. The Company shall withhold from any amounts payable
under this Compensation and Benefits Assurance Agreement all federal, state,
city, or other taxes as legally required to be withheld.

     15. Waiver of Rights. Except as otherwise provided herein, Executive’s
acceptance of Severance Benefits, the Gross-Up Payment (if applicable) and any
other payments required hereunder shall be deemed to be a waiver of all rights
and claims of Executive against the Company pertaining to any matters arising
under this Compensation and Benefits Assurance Agreement.

     16. Severability. In the event any provision of this Compensation and
Benefits Assurance Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this
Compensation and Benefits Assurance Agreement, and this Compensation and
Benefits Assurance Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included.

     17. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of North Carolina shall be the controlling law in
all matters relating to this Compensation and Benefits Assurance Agreement.

     18. Execution. This Compensation and Benefits Assurance Agreement is hereby
executed in duplicate originals, one of which is being retained by each of the
parties hereto.

     IN WITNESS WHEREOF, Lance, Inc. has caused this Compensation and Benefits
Assurance Agreement to be signed by its duly authorized officers, and Executive
has hereunto set his hand, all as of the day and year first above written.

                  “Company”    
 
                Lance, Inc.    
 
           

  By:   /s/ Earl D. Leake    

           

      Earl D. Leake    

      Vice President    
 
                “Executive”    
 
                /s/ David V. Singer                   David V. Singer    

14